                                          Case 3:20-cv-03150-MMC Document 30 Filed 10/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PEOPLE OF THE STATE OF                             Case No. 20-cv-03150-MMC
                                         CALIFORNIA,
                                   8                    Plaintiff.                          JUDGMENT IN A CIVIL CASE
                                   9             v.
                                  10
                                         PENNSYLVANIA HIGHER EDUCATION
                                  11     ASSISTANCE AGENCY,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          ( ) Jury Verdict. This action came before the Court for a trial by jury. The issues have

                                  14   been tried and the jury has rendered its verdict.

                                  15          (x) Decision by Court. On October 21, 2020, plaintiff filed a Notice of Intent to Not File

                                  16          Amended Complaint.

                                  17          Accordingly, the above-titled action is hereby DISMISSED.

                                  18          The Clerk of Court is directed to close the file.

                                  19          IT IS SO ORDERED AND ADJUDGED

                                  20

                                  21   Dated: 10/23/2020

                                  22                                                         Susan Y. Soong, Clerk

                                  23                                                         LISA R. CLARK
                                                                                             Deputy Clerk
                                  24

                                  25

                                  26

                                  27

                                  28
